Citation Nr: 1707032	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for difficulty swallowing/dysphagia.

2.  Entitlement to service connection for pes planus left foot.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for muscle inflammation.

5.  Entitlement to service connection for tempromandibular joint disorder.

6.  Entitlement to service connection for leukopenic (neurtrophils decrease).

7.  Entitlement to an initial compensable rating for right foot calluses and plantar wart.

8.  Entitlement to an initial compensable rating prior to July 15, 2013, for irritable bowel syndrome.

9.  Entitlement to service connection for hiatal hernia.

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1979; and from February 1980 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in April 2012 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted, in pertinent part, service connection for irritable bowel syndrome with a noncompensable (0 percent) rating effective October 18, 2012, and service connection for right foot calluses and plantar wart with a noncompensable (0 percent) rating effective September 26, 2011; and denied service connection for hiatal hernia, leukopenia (claimed as neurtophils decrease), difficulty swallowing, temporomandibular joint disorder, left foot pes planus, fibromyalgia, and muscle inflammation.  

The issue of entitlement to TDIU is on appeal by way of the increased rating claims, per Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In his February 2013 Form 9 the Veteran requested a Board hearing; however, in March 2016 he withdrew that request.

In a rating decision dated in June 2012, the RO granted service connection for gastroesophageal reflux disease (GERD) with a rating of 10 percent effective September 26, 2011.

In a rating decision dated in January 2014, the RO subsumed the Veteran's service-connected GERD with his service-connected irritable bowel syndrome effective July 15, 2013, and then increased the rating for the newly restyled "irritable bowel syndrome with GERD" disability from 0 percent to 30 percent effective July 15, 2013; which is the highest possible rating under the assigned diagnostic criteria.  The issue thus remaining is entitlement to an initial compensable rating prior to July 15, 2013, for irritable bowel syndrome; as set out on the title page of this decision.

The issues of service connection for dysphagia, left foot pes planus, fibromyalgia, muscle inflammation, temporomandibular joint disorder, and leukopenia (neurtrophils decrease), and the issues of an initial compensable rating for right foot calluses/warts, and an initial compensable rating prior to July 15, 2013, for irritable bowel syndrome, are resolved in the below decision.  The issues of service connection for hiatal hernia and entitlement to TDIU are addressed in the REMAND portion following the decision and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's dysphagia is secondary to his service-connected GERD.

2.  The Veteran does not have left foot pes planus.

3.  The Veteran's fibromyalgia, muscle inflammation, temporomandibular joint disorder, and leukopenia (neurtrophils decrease) did not manifest during active duty service; did not onset, in line of duty, during a period of active duty for training; and is not related to active military service.  

4.  The Veteran's service-connected right foot calluses/warts disability has been productive of moderate impairment throughout the appeal period.

5.  The Veteran's service-connected irritable bowel disability has been productive of alternating diarrhea and constipation with constant abdominal distress throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysphagia (claimed as difficulty swallowing), secondary to service-connected GERD, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left foot pes planus have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

3.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

4.  The criteria for service connection for muscle inflammation have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

5.  The criteria for service connection for temporomandibular joint disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

6.  The criteria for service connection for leukopenic (neurtrophils decrease) have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

7.  The criteria for an initial disability rating of 10 percent for right foot calluses and plantar wart effective from September 26, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5284 (2016).

8.  The criteria for an initial disability rating of 30 percent for irritable bowel syndrome, effective from October 18, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7399-7319 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  SERVICE CONNECTION CLAIMS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

This includes disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of ACDUTRA; or for injury incurred, in line of duty, during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analyses

Difficulty Swallowing (Dysphagia)

The Veteran seeks service connection for difficulty swallowing.  Medical records document complaints of difficulty swallowing, diagnosed by physicians as dysphagia (see, e.g., July 2011 Disability Retirement Medical Report), and according to VA examiners, the Veteran's dysphagia is secondary to his GERD, which is service-connected.  See, e.g., August 2014 VA esophageal conditions examination report, p. 6.  The Board finds this opinion, which was formulated after physical examination of the Veteran and careful review of all of the medical evidence of record, to be persuasive.  The weight of the evidence thus favors the claim.  Service connection for difficulty swallowing/dysphagia secondary to the Veteran's service-connected irritable bowel disability is accordingly warranted.  38 C.F.R. § 3.310.

Pes Planus, Left Foot

The Veteran also seeks service connection for left foot pes planus, but this condition has not been diagnosed.  See January 2012, VA foot examination reports.  Indeed, according to the January 2012 examiner, the Veteran "is very tall and he has very long, thin feet which affects his weightbearing - this gives the appearance of "flatfoot" but veteran does have arch present bilaterally both weight-bearing and non-weight-bearing."  There is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  See also 38 C.F.R. § 3.303(a) (providing that service connection means that the facts, shown by evidence, establish that a particular injury or disease "resulting in disability" was incurred coincident with service).  Here, the preponderance of the evidence is against the showing of the current disability of left foot pes planus (flat foot).  In the absence of a current disability, service connection for left foot pes planus is not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Fibromyalgia, Muscle Inflammation, Tempromandibular Joint Disorder,
and Leukopenic (Neurtrophils Decrease)

Post-service medical records document complaints of , and show treatment for, diffuse joint and muscle pain (fibromyalgia), leg muscle cramping, jaw pain, and leukopenia.  See, e.g., VA medical records dated in August 1988, which document complaints of jaw pain and intermittent leg cramping; private medical records dating from 2006, which advise of fibromyalgia; and private medical records dated in November 1999 regarding leukopenia/neutrophils .  There is, howevever, no record of any complaint, diagnosis, or treatment for fibromyalgia (or muscle/joint pain), muscle inflammation, temporomandibular joint (or jaw pain), or leukopenia during active duty service.  Moreover, while National Guard records include the reports of contemporaneous civilian medical records that relate complaints of and show treatment for diffuse joint and muscle pain (diagnosed as fibromyalgia), jaw pain, and neutrophils, there is no military record that any of these claimed diseases first onset in line of duty during a period of active duty for training.  See 38 C.F.R. § 3.6.  

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between his current fibromyalgia, muscle inflammation, temporomandibular joint, and leukopenic (neurtrophils decrease) and his service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion.  The Board therefore finds that the Veteran's opinion as to an association between his current complaints and his service is beyond the Veteran's lay capacity and is of no probative weight.  

In sum, the evidence shows that the Veteran has fibromyalgia, muscle cramping/inflammation, jaw pain, and leukopenia/neutropenia, but these diseases were not manifest during active duty service and did not onset, in line of duty, during a period of active duty for training.  There is also no probative evidence of record that links any of these disorders to service.  Thus, the criteria for service connection for fibromyalgia, muscle inflammation, temporomandibular joint, and leukopenic (neurtrophils decrease) are not met and the benefit-of-the-doubt doctrine does not apply.. 

II.  INCREASED RATING CLAIMS

In a rating decision dated in April 2012  the RO granted service connection for right foot calluses and plantar wart with a noncompensable (0 percent) rating effective September 26, 2011; and service connection for irritable bowel syndrome with a noncompensable rating effective October 18, 2012.  The Veteran appealed the assigned ratings.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an unlisted condition is encountered, it is permissible to rate the condition by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Right Foot Calluses and Plantar Wart

The Veteran's service-connected right foot calluses and plantar wart disability has been rated under the provisions of Diagnostic Code Diagnostic Code 5299-5284 throughout the appeal period.  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling.  Id.  A 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

Facts and Analyses

The preponderance of the evidence indicates that the Veteran's right foot calluses and plantar wart disability is productive of pain when the warts and calluses increase in size, which results in pressure/pain when walking.  See, e.g., August 2014 and October 2015 VA skin examination reports.  However, the primary cause of the Veteran's right foot pain is right foot arthritis, for which he is not service-connected.  See February 2012 VA opinion re right foot pain.  See also October 2000 private medical record regarding right foot discomfort.  Nevertheless, bearing in mind that the Veteran's calluses/plantar wart disability also causes pain, the Board finds that the Veteran's service-connected right foot calluses and plantar wart disability has been of moderate impairment throughout the appeal period,.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability).  The criteria for an initial rating of 10 percent for service-connected right foot calluses and plantar wart disability are therefore met throughout the appeal period.  

Irritable Bowel Syndrome

The Veteran's irritable bowel disability has been rated under the provisions of Diagnostic Code 7399-7319 throughout the appeal period, which prescribes a noncompensable (0 percent) rating for mild disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating for moderate disturbance manifested by frequent episodes of bowel disturbances with abdominal distress; and a maximum 30 percent rating is assigned when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

Facts and Analyses

Medical records dated throughout the appeal period confirm that the Veteran's irritable bowel syndrome has been productive of alternating bouts of severe diarrhea and constipation, particularly diarrhea, with "more or less constant abdominal distress" and associated malnutrition.  See, e.g., August 2014 VA intestinal conditions examination report, p. 10; and private medical records dating from 1999, advising of "quite chronic alternating constipation and diarrhea over the years."  The Board accordingly finds that the criteria for the highest rating of 30 percent for irritable bowel syndrome have been met since the effective date of service connection.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for difficulty swallowing/dysphagia is granted.

Service connection for left foot pes planus is denied.

Service connection for fibromyalgia is denied.

Service connection for muscle inflammation is denied.

Service connection for temporomandibular joint disorder is denied.

Service connection for leukopenic (neurtrophils decrease) is denied.

An initial disability rating of 10 percent for right foot calluses and plantar wart disability effective from September 26, 2011, is granted; subject to the law and regulations governing the payment of monetary benefits.

An initial disability rating of 30 percent for irritable bowel syndrome, effective from October 18, 2012, is granted; subject to the law and regulations governing the payment of monetary benefits.


REMAND

In July 2016 the RO issued a Supplemental Statement of the Case (SSOC) on the issue of service connection for hiatal hernia; however, that matter was not first addressed in a statement of the case.  See 38 C.F.R. § 19.31; providing that "in no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case."  Remand for compliance with 38 C.F.R. § 19.28 regarding the issue of service connection for hiatal hernia is needed.  

As for the appeal for TDIU, even with the just awarded increase in rating for the service connected irritable bowel and right foot calluses and plantar wart disabilities, the Veteran does not currently meet the schedular criteria for a grant of TDIU (see 38 C.F.R. § 4.16(a)), but this could change in light of the above grant of service connection for dysphagia and/or depending on the outcome of the remanded claim for service connection for hiatal hernia.  The Board thus finds that the appeal for TDIU is inextricably intertwined with the appeal for service connection for hiatal hernia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of entitlement to TDIU is therefore remanded for appropriate action after all other pending appeals are resolved.

While on remand the Veteran's VA medical records dated after October 2012 should be associated with the claims file; and he should be given the opportunity to identify any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of service connection for hiatal hernia.  The Veteran must be informed that in order to perfect an appeal of the issue he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, certify the claim to the Board.

2.  Update the record to include all of the Veteran's VA medical records dated after October 2012.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

3.  After completion of the above and any other development deemed necessary, readjudicate the appeal for TDIU, and any other appeal perfected during the remand interim.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


